 Case 1:20-cv-00100-P-BP Document 10 Filed 06/10/20           Page 1 of 1 PageID 21



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             ABILENE DIVISION

TRE VON A. WOODARDS,                      §
                                          §
      Plaintiff,                          §
                                          §
v.                                        §    Civil Action No. 1:20-cv-00100-P-BP
                                          §
FEDERAL CLERKS et al.,                    §
                                          §
      Defendants.                         §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge issued Findings, Conclusions, and a

Recommendation in this case. See ECF No. 9. No objections were filed, and the Magistrate

Judge’s Recommendation is ripe for review. The Court reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the undersigned District

Judge believes that the Findings and Conclusions of the Magistrate Judge are correct, and

they are accepted as the Findings and Conclusions of the Court.

      Accordingly, it is ORDERED that this case is DISMISSED with prejudice.

      SO ORDERED on this 10th day of June, 2020.




                               Mark T. Pittman
                               UNITED STATES DISTRICT JUDGE
